As filed with the Securities and Exchange Commission on July 3, 2017 File Nos. 333-208873 and 811-23124 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 18 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 [X] Franklin Templeton ETF Trust (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (954) 527-7500 CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on August 4, 2017 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registrant’s Registration Statement on Form N-1A relates only to the prospectus and statement of additional information (“SAI”) of the Franklin Liberty Intermediate Municipal Opportunities ETF and Franklin Liberty Municipal Bond ETF, each a series of the Registrant and does not otherwise delete, amend, or supersede any information relating to any other series of the Registrant. Explanatory Notes Post-Effective Amendment No. 13 to the Registrant's Registration Statement on Form N-1A ("PEA 13"), relating only to the Franklin Liberty Intermediate Municipal Opportunities ETF and Franklin Liberty Municipal Bond ETF, each a series of the Registrant (the "Funds"), was filed with the Securities and Exchange Commission on March 23, 2017 (Accession No. 0001680359-17-000117) pursuant to Rule 485(a) under the 1933 Act as amended (the “1933 Act”). Pursuant to Rule 485(b)(1)(iii) of the 1933 Act, Post-Effective Amendment No. 17 to the Registrant’s Registration Statement on Form N-1A, relating only to the Funds, was filed on June 5, 2017 (Accession No. 0001655589-17-000023) for the sole purpose of designating July 5, 2017 as the new effective date for PEA 13. Pursuant to Rule 485(b)(1)(iii) of the 1933 Act, this Post-Effective Amendment No. 18 to the Registrant’s Registration Statement on Form N-1A, relating only to the Franklin Liberty Intermediate Municipal Opportunities ETF and Franklin Liberty Municipal Bond ETF, each a series of the Registrant, is being filed for the sole purpose of designating August 4, 2017 as the new date upon which the prospectus and SAI of the Franklin Liberty International Opportunities ETF series of the Registrant, as filed in PEA 13, shall become effective. Accordingly, the prospectus and statement of additional information of the Funds, as filed in PEA 13, are incorporated herein by reference in their entirety into this filing. As stated on the cover page to this filing, this Post-Effective Amendment No. 18 is intended to become effective on August 4, 2017. PART C Other Information Item 28. Exhibits. The following exhibits are incorporated by reference to the previously filed documents indicated below, except as noted: (a) Agreement and Declaration of Trust (i) Certificate of Trust dated October 9, 2015 Filing: Initial Filing on Form N-1A File No. 333-208873 Filing Date: January 5, 2016 (ii) Agreement and Declaration of Trust dated October 9, 2015 Filing: Initial Filing on Form N-1A File No. 333-208873 Filing Date: January 5, 2016 (b) By-laws (i) By-Laws effective as of October 9, 2015 Filing: Initial Filing on Form N-1A File No. 333-208873 Filing Date: January 5, 2016 (c) Instruments Defining Rights of Security Holders (i) Agreement and Declaration of Trust (a) Article III, Shares (b) Article V, Shareholders’ Voting Powers and Meetings (c) Article VI, Net Asset Value; Distributions; Redemptions; Transfers (d) Article VIII, Certain Transactions: Section 4 (e) Article X, Miscellaneous: Section 4 (ii) By-Laws (a) Article II, Meetings of Shareholders (b) Article VI, Records and Reports: Section 1, 2 and 3 (c) Article VII, General Matters: Section 3, 4, 6 and 7 (d) Article VIII, Amendments: Section 1 (iii) Part B, Statement of Additional Information – Item 22 (d) Investment Advisory Contracts (i) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ International Equity Hedged ETF, and Franklin Advisers, Inc. dated April 18, 2016 Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (ii) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ Emerging Markets ETF, and Franklin Advisers, Inc. dated April 18, 2016 Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (iii) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ Global Dividend ETF, and Franklin Advisers, Inc. dated April 18, 2016 Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (iv) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ Global Equity ETF, and Franklin Advisers, Inc. dated April 18, 2016 Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (v) Investment Management Agreement between Registrant, on behalf of Franklin Liberty U.S. Low Volatility ETF and Franklin Advisers, Inc. dated April 18, Filing: Post-Effective Amendment No. 5 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: September 15, 2016 (vi) Investment Management Agreement between Registrant, on behalf of Franklin Liberty Investment Grade Corporate ETF and Franklin Advisers, Inc. dated April 18, 2016 Filing: Post-Effective Amendment No. 5 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: September 15, 2016 (vii) Investment Management Agreement between Registrant, on behalf of Franklin Liberty International Opportunities ETF and Franklin Advisers, Inc. dated April 18, 2016 Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (viii) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ U.S. Equity ETF and Franklin Advisers, Inc. dated April 26, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (ix) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ U.S. Mid Cap Equity ETF and Franklin Advisers, Inc. dated April 26, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (x) Investment Management Agreement between Registrant, on behalf of Franklin LibertyQ U.S. Small Cap Equity ETF and Franklin Advisers, Inc. dated April 26, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (xi) Sub-Advisory Agreement on behalf of Franklin Liberty Investment Grade Corporate ETF between Franklin Advisers, Inc. and Franklin Templeton Institutional, LLC dated April 18, 2016 Filing: Post-Effective Amendment No. 5 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: September 15, 2016 (xii) Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Franklin Templeton Investimentos (Brasil) Ltda. Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (xiii) Form of Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Franklin Templeton Investments Corp. Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (xiv) Form of Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Franklin Templeton Investment Management Limited Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (xv) Form of Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Franklin Templeton Investments (ME) Limited Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (xvi) Form of Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Franklin Templeton Investment Trust Management Co., Ltd. Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (xvii) Form of Sub-Advisory Agreement on behalf of Franklin Liberty International Opportunities ETF between Franklin Advisers, Inc. and Templeton Asset Management Ltd. Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (e) Underwriting Contracts (i) Distribution Agreement, between the Registrant and Franklin Templeton Distributors, Inc. dated April 18, 2016 with Amended Exhibit A dated April 18, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (ii) Form of Authorized Participant Agreement Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (f) Bonus or Profit Sharing Contracts Not Applicable (g) Custodian Agreements (i) Master Custodian Agreement between Registrant and State Street Bank and Trust Company dated April 18, 2016 with an Amended Appendix A dated April 18, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (h) Other Material Contracts (i) Sub-Contract for Fund Administrative Services between Franklin Advisers, Inc. and Franklin Templeton Services, LLC dated April 18, 2016 with an Amended Exhibit A dated April 18, Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (ii) Sub-Contract for Administration and Fund Accounting Services between State Street Bank and Trust Company and Franklin Templeton Services, LLC dated April 18, 2016 with an Amended Schedule A dated April 18, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (iii) Transfer Agency and Service Agreement between Registrant and State Street Bank and Trust Company dated April 18, 2016 with an Amended Appendix A dated April 18, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (i) Legal Opinion (i) Opinion and Consent of Counsel dated May 13, 2016 with respect to Franklin LibertyQ International Equity Hedged ETF, Franklin LibertyQ Emerging Markets ETF, Franklin LibertyQ Global Dividend ETF and Franklin LibertyQ Global Equity ETF Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (ii) Opinion and Consent of Counsel dated September 14, 2016 with respect to Franklin Liberty U.S. Low Volatility ETF and Franklin Liberty Investment Grade Corporate ETF Filing: Post-Effective Amendment No. 5 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: September 15, 2016 (iii) Opinion and Consent of Counsel dated January 11, 2017 with respect to Franklin Liberty International Opportunities ETF Filing: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: January 11, 2017 (iv) Opinion and Consent of Counsel dated April 21, 2017 with respect to Franklin LibertyQ U.S. Equity ETF, Franklin LibertyQ U.S. Mid Cap Equity ETF and Franklin LibertyQ U.S. Small Cap Equity ETF Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (j) Other Opinions Not Applicable. (k) Omitted Financial Statements Not Applicable. (l) Initial Capital Agreements To be filed by amendment. (m) Rule 12b-1 Plan (i) Distribution Plan pursuant to Rule 12b-1 dated April 18, 2016 with Amended Exhibit A dated April 18, 2017 Filing: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 21, 2017 (n) Rule 18f-3 Plan Not Applicable. (p) Code of Ethics (i) Code of Ethics Filing: Pre-Effective Amendment No. 3 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: May 17, 2016 (q) Power of Attorney (i) Power of Attorney dated April 18, 2016 Filing: Pre-Effective Amendment No. 2 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: April 22, 2016 (ii) Power of Attorney dated August 29, 2016 for Susan R. Thompson Filing: Post-Effective Amendment No. 4 to Registration Statement on Form N-1A File No. 333-208873 Filing Date: September 13, 2016 (iii) Power of Attorney dated May 23, 2017 for Matthew T. Hinkle Item 29. Persons Controlled by or Under Common Control with the Registrant None Item 30. Indemnification The Agreement and Declaration of Trust (the “Declaration”) provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to the Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person’s own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances and to the fullest extent that limitations of liability of agents are permitted by the Delaware Statutory Trust Act (the “Delaware Act”), these Agents (as defined in the Declaration) shall not be responsible or liable for any act or omission of any other Agent of the Trust or any investment adviser or principal underwriter. Moreover, except and to the extent provided in these instances, none of these Agents, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of the Trust or any trustee thereof. The Trust shall indemnify, out of its property, to the fullest extent permitted under applicable law, any of the persons who was or is a party, or is threatened to be made a party to any Proceeding (as defined in the Declaration) because the person is or was an Agent of such Trust. These persons shall be indemnified against any Expenses (as defined in the Declaration), judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any Proceeding by judgment, order, settlement, conviction or plea of nolo contendere or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person’s conduct was unlawful. There shall nonetheless be no indemnification for a person’s own Disqualifying Conduct. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to Trustees, officers and controlling persons of the Trust pursuant to the foregoing provisions, or otherwise, the Trust has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.
